Citation Nr: 0604897	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


REMAND

In an administrative decision dated in October 1998, VA 
determined that the veteran had creditable active service 
from June 25, 1975, to September 28, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2002.  In a decision dated in October 2004, the 
Board, in pertinent part, reopened a previously denied claim 
for service connection for bilateral hearing loss, and 
remanded that issue, as well as the issue of service 
connection for tinnitus, to the RO, via the Appeals 
Management Center (AMC), for additional development.  

In June 2004 the veteran appeared at a Board hearing held at 
the RO before a Veterans Law Judge who is no longer with the 
Board, and, thus, unable to participate in the decision in 
this case.  See 38 U.S.C.A. § 7107(c) (West 2002).  In 
response to a letter from the Board informing him of his 
right to have another hearing, he said, in a statement 
received in February 2005, that he wanted to attend a hearing 
before a Veterans Law Judge at the RO.  The case must be 
returned to the RO to schedule this hearing.

Accordingly, the appeal is REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge to be 
held at the Phoenix, Arizona, RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

